EXHIBIT 10.31
 
Indemnification agreement between Stoneridge, Inc. and John C. Corey, George E.
Strickler, Kenneth A. Kure and James E. Malcolm.
 
INDEMNIFICATION AGREEMENT
 
This Indemnification Agreement is made ________ __, 2009 by and between
Stoneridge, Inc., an Ohio corporation (the “Company”),
and                                 (the “Employee”).


Background Information
 
A.           The Employee is a key employee and/or officer of the Company and is
a director of Stoneridge Pollak Holdings Ltd. and/or Stoneridge Pollak Ltd.
and/or Stoneridge International Financial Services Company and, in those
capacities and others, is performing valuable services for the Company.


B.           The shareholders of the Company adopted an Amended and Restated
Code of Regulations (the “Regulations”) providing, among other things, for
indemnification of the officers or employees of the Company in accordance with
Section 1701.13 of the Ohio Revised Code (the “Statute”), including
indemnification of a person who was or is party, or is threatened to be made a
party to any threatened, pending, or completed action, suit, or proceeding,
whether civil, criminal, administrative, or investigative, other than an action
by or in the right of the Company, by reason of the fact that he is or was
serving at the request of the Company as a director, trustee, officer, employee,
or agent of another corporation, domestic or foreign.
 
C.           The Regulations and the Statute specifically provide that they are
not exclusive, and contemplate that contracts may be entered into between the
Company and officer and/or employees with respect to indemnification of officer
and/or employees.
 
D.           The Company and Employee recognize the substantial cost of carrying
directors and officers liability insurance (“D&O Insurance”) and that the
Company may elect not to carry D&O Insurance from time to time.
 
E.           The Company and Employee further recognize that directors, officers
and employees may be exposed to certain risks not covered by D&O Insurance.
 
F.           These factors with respect to the coverage and cost to the Company
of D&O Insurance and issues concerning the scope of indemnity under the Statute
and Regulations generally have raised questions concerning the adequacy and
reliability of the protection presently afforded to certain officers and
employees.
 
G.           In order to address such issues and induce the Employee to continue
to serve as an officer and/or employee of the Company or one or more of its
subsidiaries, the Company has determined to enter into this Indemnification
Agreement with the Employee.
 

--------------------------------------------------------------------------------


 
Statement of Agreement
 
In consideration of the Employee’s continued service as an officer and/or
employee of the Company or one or more of its subsidiaries after the date of
this Indemnification Agreement, the Company and the Employee hereby agree as
follows:
 
Section 1.                      Indemnity of Employee.  Subject only to the
limitations set forth in Section 2, below, the Company shall indemnify the
Employee to the full extent not otherwise prohibited by the Statute or other
applicable law, including without limitation indemnity:
 
(a)           Against any and all costs and expenses (including travel, legal,
expert, and other professional fees and expenses), judgments, damages, fines
(including excise taxes with respect to employee benefit plans), penalties, and
amounts paid in settlement actually and reasonably incurred by the Employee
(collectively, “Expenses”), in connection with any threatened, pending, or
completed action, suit or proceeding, or arbitration or other alternative
dispute resolution mechanism, whether domestic or foreign, whether civil,
criminal, administrative, or investigative, (each a “Proceeding”) to which the
Employee is or at any time becomes a party, or is threatened to be made a party,
as a result, directly or indirectly, of serving at any time: (i) as a director,
officer, employee, or agent of the Company; or (ii) at the request of the
Company as a director, officer, employee, trustee, fiduciary, manager, member,
or agent of a corporation, partnership, trust, limited liability company,
employee benefit plan, or other enterprise or entity, whether domestic or
foreign; and
 
(b)           Otherwise to the fullest extent that the Employee may be
indemnified by the Company under the Regulations and the Statute, including
without limitation the non-exclusivity provisions thereof.
 
Section 2.                      Limitations on Indemnity.  No indemnity pursuant
to Section 1 shall be paid by the Company:
 
(a)           Except to the extent that the aggregate amount of losses to be
indemnified exceed the aggregate amount of such losses for which the Employee is
actually paid or reimbursed pursuant to D&O Insurance, if any, which may be
purchased and maintained by the Company or any of its subsidiaries;
 
(b)           On account of any Proceeding in which judgment is rendered against
the Employee for an accounting of profits made from the purchase or sale of
securities of the Company pursuant to the provisions of Section 16(b) of the
Securities Exchange Act of 1934, as amended;
 
(c)           On account of the Employee’s conduct which is determined (pursuant
to the Statute) to have been knowingly fraudulent, deliberately dishonest, or
willful misconduct, except to the extent such indemnity is otherwise permitted
under the Statute;
 
(d)           With respect to any remuneration paid to the Employee determined,
by a court having jurisdiction in the matter in a final adjudication from which
there is no further right of appeal, to have been in violation of law;
 
(e)           If it shall have been determined by a court having jurisdiction in
the matter, in a final adjudication from which there is no further right of
appeal, that indemnification is not lawful;
 
(f)           On account of the Employee’s conduct to the extent it relates to
any matter that occurred prior to the time such individual became an employee of
the Company; or
 
(g)           With respect to Proceedings initiated or brought voluntarily by
the Employee and not by way of defense, except pursuant to Section 8 with
respect to proceedings brought to enforce rights or to collect money due under
this Indemnification Agreement; provided however that indemnity may be provided
by the Company in specific cases if the Board of Directors finds it to be
appropriate.
 
Page 2

--------------------------------------------------------------------------------


 
In no event shall the Company be obligated to indemnify the Employee pursuant to
this Indemnification Agreement to the extent such indemnification is prohibited
by applicable law.
 
Section 3.                      Advancement of Expenses.  Subject to Section 7
of this Indemnification Agreement, the Expenses incurred by the Employee in
connection with any Proceeding shall be promptly reimbursed or paid by the
Company as they become due; provided that the Employee submits a written request
to the Company for such payment together with reasonable supporting
documentation for such Expenses; and provided further that the Employee, at the
request of the Company, submits to the Company an undertaking to the effect
stated in Section 7, below, and to reasonably cooperate with the Company
concerning such Proceeding.
 
Section 4.                      Insurance and Self Insurance.  The Company shall
not be required to maintain D&O Insurance in effect if and to the extent that
such insurance is not reasonably available or if, in the reasonable business
judgment of the Board of Directors, either (a) the premium cost of such
insurance is disproportionate to the amount of coverage, or (b) the coverage
provided by such insurance is so limited by exclusions that there is
insufficient benefit from such insurance.  To the extent the Company determines
not to maintain D&O Insurance, the Company shall be deemed to be self-insured
within the meaning of Section 1701.13(E)(7) of the Statute and shall, in
addition to the Employee’s other rights hereunder, provide protection to the
Employee similar to that which otherwise would have been available to the
Employee under such insurance.
 
Section 5.                      Continuation of Obligations.  All obligations of
the Company under this Indemnification Agreement shall apply retroactively
beginning on the date the Employee commenced as, and shall continue during the
period that the Employee remains, an officer, employee or agent of the Company
or is, as described above, a director, officer, employee, trustee, fiduciary,
manager, member, or agent of another corporation, partnership, limited liability
company, trust, employee benefit plan, or other enterprise, whether domestic of
foreign, and shall continue thereafter as long as the Employee (whether still
employed by the Company or not) may be subject to any possible claim or any
threatened, pending or completed Proceeding as a result, directly or indirectly,
of being such a director, officer, employee, trustee, fiduciary, manager,
member, or agent.
 
Section 6.                      Notification and Defense of Claim.  Promptly
after receipt by the Employee of notice of the commencement of any Proceeding,
if a claim is to be made against the Company under this Indemnification
Agreement, the Employee shall notify the Company of the commencement thereof,
but the delay or omission to so notify the Company shall not relieve the Company
from any liability which it may have to the Employee under this Indemnification
Agreement, except to the extent the Company is materially prejudiced by such
delay or omission.  With respect to any such Proceeding of which the Employee
notifies the Company of the commencement:
 
(a)           The Company shall be entitled to participate therein at its own
expense;
 
(b)           The Company shall be entitled to assume the defense thereof,
jointly with any other indemnifying party similarly notified, with counsel
selected by the Company and approved by the Employee, which approval shall not
unreasonably be withheld.  After notice from the Company to the Employee of the
Company’s election to assume such defense, the Company shall not be liable to
the Employee under this Indemnification Agreement for any legal or other
Expenses subsequently incurred by the Employee in connection with the defense
thereof except as otherwise provided below.  The Employee shall have the right
to employ his own counsel in such Proceeding, but the fees and expenses of such
counsel incurred after notice from the Company of its assumption of such defense
shall be the expenses of the Employee unless (i) the employment of such counsel
by the Employee has been authorized by the Company, (ii) the Employee, upon the
advice of counsel, shall have reasonably concluded that there may be a conflict
of interest between the Company and the Employee in the conduct of such defense,
or (iii) the Company has not in fact employed counsel to assume such defense, in
any of which cases the fees and expenses of such counsel shall be the expense of
the Company.  The Company shall not be entitled to assume the defense of any
Proceeding brought by or on behalf of the Company or as to which the Employee,
upon the advice of counsel, shall have made the conclusion described in (ii),
above.  In the event the Company assumes the defense of any Proceeding as
provided in this Section 6(b), the Company may defend or settle such Proceeding
as it deems appropriate; provided, however, the Company shall not settle any
Proceeding in any manner which would impose any penalty or limitation on the
Employee without the Employee’s written consent, which consent shall not be
unreasonably withheld.
 
Page 3

--------------------------------------------------------------------------------


 
(c)           The Company shall not be required to indemnify the Employee under
this Indemnification Agreement for any amounts paid in settlement of any
Proceeding without the Company’s written consent, which consent shall not be
unreasonably withheld.
 
(d)           The Employee shall cooperate with the Company in all ways
reasonably requested by it in connection with the Company fulfilling its
obligations under this Indemnification Agreement.
 
Section 7.                      Repayment of Expenses.  The Employee shall
reimburse the Company for all Expenses paid by the Company pursuant to Section 3
of this Indemnification Agreement or otherwise in defending any Proceeding
against the Employee if and only to the extent that a determination shall have
been made by a court in a final adjudication from which there is no further
right of appeal that the Employee is not entitled to indemnification by the
Company for such Expenses under the Statute, the Regulations, this
Indemnification Agreement or otherwise.
 
Section 8.                      Enforcement.  The Company expressly confirms
that it has entered into this Indemnification Agreement and has assumed the
obligations of this Indemnification Agreement in order to induce the Employee to
continue as a Employee and employee of the Company and acknowledges that the
Employee is relying upon this Indemnification Agreement in continuing in that
capacity.  If the Employee is required to bring an action to enforce rights or
to collect money due under this Indemnification Agreement, the Company shall
reimburse the Employee for all of the Employee’s reasonable fees and expenses
(including legal, expert, and other professional fees and expenses) in bringing
and pursuing such action, unless the court determines that each of the material
assertions made by the Employee as a basis for such action were not made in good
faith or were frivolous.  The Company shall have the burden of proving that
indemnification is not required under this Indemnification Agreement, unless a
prior determination has been made by the shareholders of the Company or a court
of competent jurisdiction that indemnification is not required hereunder.
 
Section 9.                      Rights Not Exclusive.  The indemnification
provided by this Indemnification Agreement shall not be deemed exclusive of any
other rights to which the Employee may be entitled under the Company’s articles
of incorporation, Regulations, any vote of the shareholders or disinterested
Employees of the Company, the Statute, or otherwise, both as to action in his
official capacity and as to action in another capacity while holding such
office.
 
Section 10.                      Separability.  Each of the provisions of this
Indemnification Agreement is a separate and distinct agreement and independent
of the others so that, if any provisions of this Indemnification Agreement shall
be held to be invalid and unenforceable for any reason, such invalidity or
unenforceability shall not affect the validity or enforceability of the other
provisions of this Indemnification Agreement.
 
Section 11.                      Modification to Applicable Law.  In the event
there is a change, after the date of this Indemnification Agreement, in any
applicable law (including without limitation the Statute) which: (a) expands the
right of an Ohio corporation to indemnify a member of its Board of Directors or
an Employee, such change shall be automatically included within the scope of the
Employee’s rights and Company’s obligations under this Indemnification
Agreement; or (b) narrows the right of an Ohio corporation to indemnify a member
of its Board of Directors or an officer, such change, to the extent not
otherwise required by such law, shall have no effect on this Indemnification
Agreement or the parties’ rights and obligations hereunder.
 
Section 12.                      Partial Indemnity.  If the Employee is entitled
under any provision of this Indemnification Agreement to indemnity by the
Company for some or a portion of the Expenses actually or reasonably incurred by
him in the investigation, defense, appeal, or settlement of any Proceeding, but
not for the total amount thereof, the Company shall nevertheless indemnify the
Employee for the portion of such Expenses to which the Employee is entitled.
 
Page 4

--------------------------------------------------------------------------------


 
Section 13.                      Governing Law.  This Indemnification Agreement
shall be interpreted and enforced in accordance with the laws of the State of
Ohio, without regard to choice of law principles.
 
Section 14.                      Venue.  The parties agree that venue for any
litigation arising out of this Indemnification Agreement or any document
delivered in connection herewith shall be in a court with subject matter
jurisdiction located in Cuyahoga County, Ohio.
 
Section 15.                      Successors.  This Indemnification Agreement
shall be binding upon, inure to the benefit of, and be enforceable by and
against the Employee and the Company and their respective heirs, successors, and
assigns.  The Company shall require any successor or assign (whether direct or
indirect, by purchase, merger, consolidation, or otherwise) to all or
substantially all of the business and/or assets of the Company, expressly,
absolutely, and unconditionally to assume and agree to perform this
Indemnification Agreement in the same manner and to the same extent that the
Company would be required to perform it if no such succession or assignment had
taken place.
 
Section 16.                      Notices.  All notices and other communications
required or permitted to be given hereunder shall be in writing and shall be
deemed to have been duly given when received, if personally delivered; when
transmitted, if transmitted by electronic fax, telecopy or similar electronic
transmission method; the day after it is sent, if mailed, first-class mail,
postage prepaid.
 
Section 17.                      Amendment and Modification.  This
Indemnification Agreement may be amended, modified or supplemented only by a
written agreement executed by the Company and the Employee.
 
Section 18.                      Assignment.  This Indemnification Agreement and
all of the provisions hereof shall be binding upon and inure to the benefit of
the parties hereto and their respective heirs, successors and permitted assigns,
but neither this Indemnification Agreement nor any of the rights, interests or
obligations hereunder shall be assigned by any of the parties hereto without the
prior written consent of the other party, nor is this Indemnification Agreement
intended to confer upon any other person except the parties any rights or
remedies hereunder.
 
Section 19.                      Prior Agreements.  This Indemnification
Agreement shall supersede any other agreements entered into prior to the date of
this Indemnification Agreement between the Company and the Employee concerning
the subject matter of this Indemnification Agreement.
 
Section 20.                      Consent to Jurisdiction.  The Company and the
Employee each hereby irrevocably consents to the jurisdiction of the courts of
the State of Ohio for all purposes in connection with any action or proceeding
which arises out of or relates to this Indemnification Agreement and hereby
waives any objections or defenses relating to jurisdiction with respect to any
lawsuit or other legal proceeding initiated in or transferred to such courts.


Section 21.                      Counterparts.  This Indemnification Agreement
may be executed in any number of counterparts, each of which shall be deemed to
be an original, and all of which shall together constitute one and the same
instrument.


 
STONERIDGE, INC.

 

       
 
By:
        William M. Lasky      
Chairman of the Board of Directors
         



 
EMPLOYEE:
   ___________________________________   Printed Name __________________________

 
Page 5

--------------------------------------------------------------------------------

